Citation Nr: 0944093	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for tension headaches 
with migraine features.

3.  Entitlement to service connection for lumbar herniated 
disc, L4-L5, lumbar myositis (claimed as low back pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1977 and from January 7, 1991, to June 28, 1991, and 
has additional unverified service in the Puerto Rico National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
memory loss; tension headaches with migraine features; lumbar 
herniated disc, L4-L5, lumbar myositis; and scars, chin and 
head.

The Veteran perfected his appeal as to each of the above-
described issues of entitlement to service connection by a 
December 2006 Substantive Appeal.  An April 2007 rating 
decision, mailed to the Veteran in June 2007, granted the 
Veteran's claim of entitlement to service connection for 
scars, chin and head.  Thus, the RO's April 2007 action 
represents a full grant of the benefit sought as to the 
Veteran's claim of entitlement to service connection for 
scars, chin and head, and the Board will confine its 
consideration to the issues set forth on the decision title 
page.

In a December 2006 statement, the Veteran's representative 
raised the issue of entitlement to service connection for 
dental treatment.  To date, it does not appear that the RO 
has adjudicated such claim.  Thus, the issue of entitlement 
to service connection for dental treatment is referred back 
to the RO for appropriate action.

The issues of entitlement to service connection for tension 
headaches with migraine features and lumbar herniated disc, 
L4-L5, lumbar myositis, addressed in the REMAND portion of 
the decision below, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The probative evidence of record indicates that the Veteran's 
instance of poor recent memory and claimed forgetfulness have 
not been diagnosed as a memory loss disability related to his 
periods of active service.  


CONCLUSION OF LAW

Memory loss was not incurred in or aggravated by active 
service.  38 U.S.C.A.      §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

With respect to the merits of the Veteran's claims, a January 
2006 letter, sent prior to the initial unfavorable RO 
decision issued in June 2006, advised the Veteran of the 
information and evidence necessary to substantiate his 
claims.  Additionally, such letter informed the Veteran of 
the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.

The Board notes that a March 2006 letter advised the Veteran 
of the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  As the Board concludes herein that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for memory loss, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA treatment records have been 
obtained and considered.  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the Veteran underwent VA psychological 
evaluation in March 2006.  A specific opinion as to the 
relationship between the Veteran's periods of service and 
memory loss was not obtained because the examiner did not 
find clinical evidence of memory loss.  Further VA 
examination as to this issue is not required, as there is no 
evidence of record indicating complaint, treatment, or 
diagnosis of memory loss during service, and there is 
sufficient evidence to make a decision on the claim. 

Thus, the Board finds that VA has fully satisfied the duty to 
notify and assist.  In the circumstances of this case, 
additional efforts to assist or notify the Veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claim of entitlement to service connection for memory loss.

Memory Loss

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131.  In the absence of proof 
of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

VA treatment records dated in November 2005 indicate that the 
Veteran sought psychological treatment when he faced 
joblessness and became the caregiver to his ill wife and 11-
year old daughter.  The Veteran complained of significant 
marked and decreased concentration, an inability to pay 
attention, decreased recent memory, sleep and eating 
disturbances, and a fairly pervasive sense of helplessness.   
Mental status examination revealed poor recent memory.  The 
Veteran was diagnosed with major depression.

VA treatment records dated in February 2006 indicate that the 
Veteran exhibited intact memory on mental status examination.  

Report of VA psychological evaluation in March 2006, 
conducted in conjunction with the Veteran's claim of 
entitlement to service connection for memory loss, indicates 
that the Veteran reported that his psychological symptoms 
began at the time his wife became disabled and he lost his 
job.  The Veteran did not report memory loss, and 
demonstrated intact memory for recent, remote, and immediate 
events, on mental status examination.  The Veteran was 
diagnosed with depressive disorder, not otherwise specified. 

VA treatment records dated in April 2006 indicate that the 
Veteran complained of bouts of anxiety and feelings of 
desperation, with poor concentration and forgetfulness.  On 
mental status examination, the Veteran demonstrated intact 
memory.

VA treatment records dated in May 2007 indicate that the 
Veteran reported that his poor concentration and 
forgetfulness were controlled adequately with medication.  On 
mental status examination, the Veteran demonstrated intact 
memory.

While symptomatology of the Veteran's depressive disorder, 
for which he receives VA treatment, includes poor recent 
memory during one instance of treatment in November 2005, and 
reported forgetfulness in April 2006, there is no indication 
that the Veteran has been diagnosed with memory loss as a 
disability.  In any event, there is no evidence of record 
indicating complaint, treatment, or diagnosis of memory loss 
during the Veteran's periods of active service, and there is 
no evidence of record indicating that any of the Veteran's 
treatment providers found a relationship between the 
Veteran's poor recent memory in November 2005 and reported 
forgetfulness in April 2006, and his periods of active 
service.  

The Board notes that the issue of entitlement to service 
connection for depression is not on appeal.  

In this case, there is no current medical evidence showing a 
diagnosis of memory loss as a disability.  As there is no 
evidence establishing a current diagnosis of memory loss as a 
disability, there cannot be a discussion as to whether there 
exists a medical nexus between military service and memory 
loss.  Thus, service connection for same is not warranted.

As a threshold matter, per 38 U.S.C.A. §§ 1110, 1131, since 
the Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  


ORDER

Service connection for memory loss is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for 
tension headaches with migraine features, and lumbar 
herniated disc, L4-L5, lumbar myositis.

As to the Veteran's claim of entitlement to service 
connection for lumbar herniated disc, L4-L5, lumbar myositis, 
the Board notes that at the time of the Veteran's October 
2007 statement, he reported that he was in receipt of 
disability benefits from the Social Security Administration 
(SSA) related to his back condition.  

It appears that the records related to the Veteran's Social 
Security disability benefits claim have not been associated 
with the claims file.  Records associated with the Veteran's 
Social Security disability benefits claim may include 
evidence pertinent to his claim of entitlement to service 
connection for lumbar herniated disc, L4-L5, lumbar myositis.  
Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim of entitlement 
to service connection for lumbar herniated disc, L4-L5, 
lumbar myositis, and because these records may be of use in 
deciding such claim, these records are relevant and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claim of entitlement to service 
connection for tension headaches with migraine features, the 
Board finds that an additional VA examination is in order. 

The Veteran asserts that he was hit on the head by the metal 
lid of his tank during active service in May 1975, and has 
experienced headaches since such injury.  Service treatment 
records dated in May 1975 indicate that the Veteran presented 
with lacerations of the mandible and skull.  

Service treatment records dated in October 1975, during 
active service, indicate that the Veteran complained of 
frontal headaches, productive cough, sore throat, green 
sputum, and nasal congestion, and was diagnosed with a head 
cold.  Service treatment records dated in March 1976 indicate 
that the Veteran sought consultation for his vision and 
complained of headaches.  Results of eye examination revealed 
eyes within normal limits.  The Board notes that a number of 
service treatment records and reports of physical 
examinations indicate the presence of a visual defect.   

Service treatment records reflecting treatment obtained 
during service in the Puerto Rico National Guard, dated in 
August 1982 and July 1984, indicate that the Veteran 
complained of cold symptoms and headaches on two occasions in 
August 1982 and on one occasion in July 1984.  On the two 
occasions in August 1982, the Veteran was diagnosed with 
upper respiratory infections, and in July 1984 the Veteran 
was diagnosed with a viral syndrome.  Service treatment 
records dated in April 1987 indicate that the Veteran 
complained of a cough, sore throat, and a headache at night.  
Service treatment records dated in July 1999 indicate that 
the Veteran complained of a headache and was treated with 
over-the-counter medication, without diagnosis.  Service 
treatment records dated on another occasion in July 1999 
indicate that the Veteran complained of cold symptoms and 
headaches and was diagnosed with an upper respiratory 
infection.

VA treatment records dated in October 2005 indicate that the 
Veteran reported an occasional headache, increased by 
temperature and relieved by over-the-counter medication.  VA 
treatment records dated in February 2006 indicate that the 
Veteran reported that he suffered from chronic headaches for 
years that developed during active duty, and was diagnosed 
with a chronic headache. 

On VA examination in March 2006 the Veteran reported that he 
experienced headaches after his 1975 in-service metal lid 
injury.  Results of physical examination, including 
neurological examination, were unremarkable and he was 
diagnosed with tension headaches with migraine features. 

VA treatment records dated in December 2006 indicate that the 
Veteran complained of a runny nose, headache, body ache, and 
chills, and was diagnosed with an upper respiratory 
infection.

On VA examination in July 2007, the Veteran again reported 
the onset of his headaches at May 1975, at the time his in-
service metal lid injury.  Results of physical examination, 
including neurological testing, was unremarkable, and the 
Veteran was diagnosed with tension headaches with migraine 
features.  

The examiner opined that the Veteran's headaches were not 
caused by or were a result of his in-service head laceration 
in 1975.  The examiner reasoned that service treatment 
records are silent for further complaint of headaches, 
including service treatment records dated from January 1991 
to June 1991.  The examiner noted that the Veteran's VA 
treatment records were silent for headaches until February 
2006, wherein the Veteran provided a subjective complaint of 
chronic headaches since 1975, worse in the past weeks. 

By the examiner's reasoning provided for his July 2007 
opinion, the Board finds that the examiner did not consider 
the Veteran's in-service complaints of headaches in October 
1975 and March 1976, or his complaints of headaches from 
August 1982 to July 1999, during his inactive service in the 
Puerto Rico National Guard.  Further, the examiner did not 
consider the Veteran's post-service complaint during VA 
treatment in October 2005.   The examiner did not provide an 
opinion as to the relationship, if any, between the Veteran's 
current tension headaches with migraine features and his 
considerable treatment for upper respiratory conditions, or 
his visual defect.  Thus, a medical examination and opinion 
is required as to such inquiries.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all relevant records 
related to the Veteran's Social 
Security disability benefits claim, to 
include any medical records upon which 
SSA based its decision.  Any and all 
responses, including negative 
responses, from the SSA must be added 
to the claims file.  

2.  Schedule the Veteran for a VA 
examination with an appropriate 
examiner to determine if it is at least 
as likely as not (at least a 50 percent 
probability) that the Veteran's current 
tension headaches with migraine 
features were incurred in or aggravated 
by service, to include:  (1) his 1975 
in-service metal lid injury; (2) his 
in-service complaint of headaches and 
diagnosis of an upper respiratory 
infection; (3) his in-service complaint 
of headaches and visual defect; (4) his 
complaints of headaches and diagnoses 
of upper respiratory infections or 
viral syndrome during inactive service 
in the Puerto Rico National Guard; or 
any other aspect of service.

In this regard, the examiner should 
consider the Veteran's post-service 
complaints of headaches in October 2005 
and February 2006, and his statements 
asserting that he has experienced 
headaches since the time of this 1975 
in-service metal lid injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (holding 
that an examination was inadequate 
where the examiner did not comment on 
the Veteran's report of in-service 
injury but relied on the service 
treatment records to provide a negative 
opinion).

The claims file should be made 
available to the examiner for review in 
conjunction with the opinion or 
examination, and the examiner should 
note such review.  

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the veteran as to any scheduled 
examination.

3.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claims of entitlement to service 
connection for tension headaches with 
migraine features, and lumbar herniated 
disc, L4-L5, lumbar myositis, 
considering any additional evidence 
added to the record.  If any action 
remains adverse to the Veteran, provide 
the Veteran and his representative with 
a supplemental statement of the case 
and allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


